DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendment and corresponding response received on April 06, 2022 have been entered and considered herein. Claims 1, 7-11, 14, 16-23 are pending, including amendment to Claims 1, 10, 14 and newly added Claims 16-23. Claims 2-6, 12-13, 15 are cancelled.

Response to Arguments/Remarks
Response to the 35 U.S.C. § 102(a)(1) rejection regarding Claims 1-2 and 6-15 (Remarks pages 7-9) have been fully considered. Regarding the § 102 rejection in the 01/07/2022 Non-Final Rejection, Examiner reviewed the prior art, conducted an updated search and identified prior art that teaches the amended claim limitation, which is incorporated into the claim rejections below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharya et al (WO 2017055412).
Regarding Claim 1, Bhattacharya et al teaches an endoscopic image observation system (system with processor 904 to process endoscopic images; Fig 9 and ¶ [0063]) comprising: a processor comprising hardware (computer 902 includes processor 904 with components to execute instructions; Fig 9 and ¶ [0063]) , wherein the processor is configured (processor 904 executes instructions for endoscope image analysis; Fig 9 and ¶ [0063]) to: output an accuracy score indicating a likelihood that each of [[the]] a plurality of images captured by an endoscope represents an image of a site sought to be distinguished (a confidence score for each endoscope image is performed using a deep network 310 to classify the image for site (identification of a site containing or not containing a polyp, for example); Fig 3 and ¶ [0025]); and identify an image, of the plurality of images, for which the accuracy score is lower than a predetermined threshold value as a candidate image for a boundary of the site (endoscope images are individually analyzed and images with confidence score below a predetermined threshold are retained for anatomy analysis by the deep network 310; Fig 3 and ¶[0024]-[0025]).
Regarding Claim 7, Bhattacharya et al teaches the endoscopic image observation system according to claim 1 (as described above), wherein the processor is configured to output an accuracy score indicating the likelihood that each of the plurality of images represents at least any one of images of a stomach, a small intestine, and a large intestine (confidence score for each endoscope image includes identification and classification of any type of endoscope image data taken from the gastro-intestinal track, including anatomical complexity of the GI organs (stomach, intestine); ¶ [0019]-[0020]); see also Kobayashi et al (WO 2012/039171), who states the imaging from the endoscope capsule 2 is used to image living body part, such as stomach 10, small intestine, large intestine ¶ [0026]).  
Regarding Claim 8, Bhattacharya et al teaches the endoscopic image observation system according to claim 1 (as described above), wherein the processor is configured to display information regarding the candidate image on a display (classification result image data, executed on processor 904, is displayed on computer 902 display; ¶ [0047], [0063]).  

Regarding Claim 14, Bhattacharya et al teaches an endoscopic image observation method (method of analyzing and classifying endoscopic images using deep decision network; Fig 6 and ¶ [0040]) comprising: outputting an accuracy score indicating a likelihood that each of a plurality of images captured by an endoscope represents an image of a site sought to be distinguished (a confidence score for each endoscope image is performed using a deep network 310 to classify the image for site (identification of a site containing or not containing a polyp, for example) step 604; Figs 3,6 and ¶ [0025], [0041]); and identifying an image, of the plurality of images, for which the accuracy score is lower than a predetermined threshold value as a candidate image for a boundary of the site (endoscope images are individually analyzed and images with confidence score below a predetermined threshold are retained for anatomy analysis by the deep network 310 step 606; Fig 3 and ¶[0024]-[0025], [0042]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al (WO 2017055412) in view of Kumar et al (US PG PUB 2012/0316421).
Regarding Claim 9, Bhattacharya et al teach the endoscopic image observation system according to claim 8 (as described above), including the processor (classification result image data, executed on processor 904, is displayed on computer 902 display; ¶ [0047], [0063]).  
Bhattacharya et al does not teach the processor is configured to display the candidate image on a display in a list.
Kumar et al is analogous art pertinent to the problem addressed in this application and teaches the processor is configured to display the candidate image on a display in a list (computer system 1500 processor 1504 will analyze data and convey in a table that is then displayed on the display unit 1530, and the user interface can review imaging data of lesion (candidate) images with lists of associated data; Figs 16, 18 and ¶ [0085], [0187]-[0188], [0208]-[0215]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Bhattacharya et al with Kumar et al including to display the candidate image on a display in a list. By displaying image data in a list, such as the image data and the study data, the user can better support review of the imaging data and thereby better assess the detection, classification and severity rating, as recognized by Kumar et al (¶ [0208], [0214]). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al (WO 2017055412) in view of Kobayashi et al (WO 2012/039171).
Regarding Claim 10, Bhattacharya et al teach the endoscopic image observation system according to claim 8 (as described above), including the processor (classification result image data, executed on processor 904, is displayed on computer 902 display; ¶ [0047], [0063]).  
Bhattacharya et al does not teach to display a time bar with one end indicating the imaging start time and the other end indicating the imaging end time and also display an indicator for [[a]] the candidate image in association with the time bar
Kobayashi et al is analogous art pertinent to the problem addressed in this application and teaches the processor (image processing unit 53 for processing images and processing time prediction unit 57 for processing time and displayed with control unit 59; Fig 4 and ¶ [0037]) is configured to display a time bar with one end indicating the imaging start time and the other end indicating the imaging end time (time bar 126 is displayed in the display area 123 representing time when images are acquired while endoscope recording is imaging, including the start time and the end time; ¶ [0060]-[0063]) and also display an indicator for [[a]] the candidate image in association with the time bar (the lesioned portion P (indicator) is displayed and a position Q estimated to be an imaging location of the in-vivo image displayed (indicators) in the main display area 123 is displayed as it relates to the time imaged and displayed on time bar; Fig 9 and ¶ [0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Bhattacharya et al with Kobayashi et al including to display a time bar with one end indicating the imaging start time and the other end indicating the imaging end time and also display an indicator for [[a]] the candidate image in association with the time bar. Use of a time analysis allows for an estimation of time and position estimation of the endoscope, providing a better diagnostic tool for the anatomical location of lesions, as recognized by Kobayashi et al (¶ [0051]-[0052]).
Regarding Claim 11, Bhattacharya et al teach the endoscopic image observation system according to claim 8 (as described above), including the processor (classification result image data, executed on processor 904, is displayed on computer 902 display; ¶ [0047], [0063]).  
Bhattacharya et al does not teach is configured to display a bar displaying that an image at each imaging time is an image of a predetermined region or the candidate image in association with the imaging time of the image.
Kobayashi et al is analogous art pertinent to the problem addressed in this application and teaches the processor (image processing unit 53 for processing images and processing time prediction unit 57 for processing time and displayed with control unit 59; Fig 4 and ¶ [0037]) is configured to is configured to display a bar displaying that an image at each imaging time is an image of a predetermined region or the candidate image in association with the imaging time of the image (the time bar 126 representing the time when the images are acquired are displayed with the image taken at the time bar time and displays an indicator representing the lesioned portion P displayed in the display 123; Fig 9 and ¶ [0063]-[0064]).

Allowable Subject Matter
Claims 16-23 are allowed.
Regarding Claim 16, the prior art of record fails to teach, suggest, or provide motivation to disclose the following element before the effective filing date of this application:
output as an accuracy score a vector including the likelihood that each of the plurality of images represents an image of each of the plurality of sites sought to be distinguished as a component; identify a representative vector representing the accuracy score of one or more grouped images for each of the plurality of clusters; and identify, from among the plurality of clusters, a predetermined number of clusters in ascending order of the sum of the respective inner products of the representative vector and respective standard basis vector for the plurality of sites sought to be distinguished, as a cluster into which the candidate image is grouped.  

Claims 17-23 are dependent upon Claim 16 and are therefore allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kono et al (US PG PUB 2016/00292875) teaches an image processing apparatus and method for capsule endoscope image processing including identifying a region of interest and organizing data in clusters based on characteristics of the region.
Peieg et al (US 8873816) teaches a system and method for identifying pathologies from in-vivo images including an image score for identified features in a candidate region to determine pathology.
	Nishimura et al (US PG PUB 2011/0255759) teaches an image processing device and method for capsule endoscope image processing including calculating feature values for subsets of an image and cluster classification based on feature value and occurrence of the feature.
	Rozenfeld (US 8929629) teaches a method for in-vivo images to identify regions in the images using characteristic vectors and calculating a probability score indicating image represents a pathology.
	McGinnis et al (US PG PUB 2011/0206250) teaches a method for in-vivo image analysis to determine pathology in one or more regions of interests.
	Liang et al (WO 2017/027475) teaches a system and method to calculate a score indicating a region in the image frame displays a pathologic condition and the severity of the condition. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667